DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2017/3 A1) in view of Sato et al. (US 2014/0118100 A1).
Regarding Claim 1:
Arai teaches that a multilayer coil component (Figs.1-3) comprising: 
an element body (11, Fig. 2; para 0027) including a plurality of metal magnetic particles and resin existing between the plurality of metal magnetic particles (see para 0023 and 0032); and 
a plurality of coil conductors (Coil13, C11-C16; Fig. 2, 4; para 0036) disposed in the element body, the plurality of coil conductors being separated from each other in a predetermined direction and electrically connected to each other (see Figs.2-4, and para 0065),
wherein the plurality of coil conductors (C11-C16, Fig. 4; para 0032) includes one pair of side surfaces (not expressly labeled; i.e. upper/bottom surface of C11 in Fig. 4; see para 0056) opposing each other in the predetermined direction.
	Arai does not teach that surface roughness of the one pair of side surfaces is less than 40% of an average particle size of the plurality of metal magnetic particles.
	However, Sato disclose that  surface roughness of the coil conductor can be reduced to such an extent that a satisfactory Q value can be obtained at a high frequency (see para Abstract, para 0007, 0039).
Therefore, although the particular range is not disclosed by Arai and Sato, one of ordinary skill in the art would have been led by Sato to have optimized the surface roughness of the conductor coils to less than 40% an average particle size of the of the plurality of metal magnetic particles in view of Arai to arrive at a desired Q value. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have surface roughness of the pair of side surfaces is less than 40% of an average particle size of the plurality of metal magnetic particles as the optimization of coil surface roughness to achieve a desired Q value of the inductor.

Regarding Claim 2:
As applied to claim 1, the modified Arai teaches that the plurality of coil conductors includes another pair of side surfaces ( i.e. left/right surface of C11 in Fig. 4; see para 0056) extending to couple the one pair of side surfaces, and surface roughness (see Sato’s para 0039) of the other pair of side surfaces is smaller than the surface roughness of the one pair of side surfaces (Construed from Arai’s Fig. 4; i.e. left/right surface of C11 is smaller than upper/bottom surface of C11 in Fig. 4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Sato and further in view of Kim (US 20160196913 A1).
Regarding Claim 3:
As applied to claim 1, the modified Arai does not teach that the plurality of coil conductors is plating conductors.
	However, Kim teaches that coil conductors 120 may be formed using a plating process (see para 0071).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have the plurality of coil conductors is plating conductors as a simple substitution of one known element for another to yield the predictable results of a suitable inductor coil.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837